                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOHN KELMENDI,

            Plaintiff,
                                          Case No. 17-12325
v.
                                          HON. GEORGE CARAM STEEH
BETH WALSH, individually and in
her official capacity as a Detective
of the SHELBY TOWNSHIP POLICE
DEPARTMENT, and SHELBY
TOWNSHIP, jointly and severally,

         Defendants.
_______________________________/

                 OPINION AND ORDER GRANTING
            DEFENDANTS’ MOTION TO DISMISS (DOC. 47)
          AND DENYING MOTION FOR SANCTIONS (DOC. 48)

      Before the court are Defendants’ motions to dismiss and for

sanctions. Pursuant to L.R. 7.1(f)(2), the court finds that the resolution of

this matter will not be aided by oral argument.

                           BACKGROUND FACTS

      Appearing pro se, Plaintiff John Kelmendi filed this action on July 17,

2017, and filed an amended complaint on October 17, 2017. Plaintiff

alleged claims of false arrest, malicious prosecution, and intentional

infliction of emotional distress. Counsel appeared on his behalf on January

29, 2018. The defendants moved to dismiss the complaint and for
                                       -1-
summary judgment, which was granted by the court on August 27, 2018.

The court dismissed the complaint as to Bruno Pacito, Steve Klein-Knecht,

Robert Sizemore, DTE Energy Company, and the Shelby Township Police

Department. Doc. 39. The court granted Plaintiff leave to amend his

complaint to state a claim under 42 U.S.C. § 1983 against Shelby

Township Police Officer Beth Walsh and Shelby Township. Id.

      Plaintiff filed his second amended complaint on September 7, 2018.

Doc. 41. Plaintiff alleges that his claims arise under the Fourth Amendment

and § 1983. According to the complaint, Bruno Pacito and Steve Klein-

Knecht wanted to “get him” and falsely accused him of stealing the electric

meters attached to his residence. Pacito is the father of Plaintiff’s former

spouse, whom Plaintiff had recently divorced. See Doc. 41 at ¶¶ 11,13, 15-

16. Plaintiff contends that he did not steal the electric meters, which were

later found on the premises “in a patch of weeds.” Id. at ¶ 20.

      Plaintiff alleges that Officer Walsh violated his constitutional rights

and that Shelby Township enabled the violation by failing to train or

discipline her. Id. at ¶¶ 28-30. The complaint contains one count, a § 1983

claim against Shelby Township for “reckless indifference to Plaintiff’s

clearly established constitutional rights.” Id.




                                        -2-
     According to the police report, Officer Walsh was dispatched to

Pacito’s home, at his request, on June 4, 2014. Doc. 34-2. Pacito stated

that Kelmendi had recently been evicted from the home. Following the

eviction, Pacito discovered that the home had no electricity and observed

that the DTE electric meters were missing. Pacito told Walsh that he spoke

to his next-door neighbor, Klein-Knecht. Klein-Knecht’s home has a clear

view of the north side of Pacito’s home where the electric meters were

located. Pacito told Walsh that Klein-Knecht saw Kelmendi take the

meters.

     Walsh attempted to confirm these details with Klein-Knecht on the

morning of June 4, but he was unavailable. Walsh left a business card at

Klein-Knecht’s home and stated her intent to follow up with him. She

directed an evidence technician to respond to the scene and take

photographs. Seven photographs appear in the police report.

     Walsh called Kelmendi and left a voice message on June 4, 2014.

Kelmendi alleges that he attempted to return Walsh’s call, without success.

Doc. 41 at ¶ 15. Walsh also called DTE and spoke with corporate security

employee Robert Sizemore. Walsh’s notes indicate that Sizemore advised

that DTE would prosecute the missing electric meters. Later that

afternoon, Walsh was able to make contact with Klein-Knecht, who said


                                     -3-
that he was “reluctant to get involved,” but gave a witness statement.

Klein-Knecht said that he saw Kelmendi exit his vehicle with a pair of pliers,

pry the electrical meters off the side of the home, place them in his car, and

leave. Walsh’s report stated her intent to submit a warrant request for

larceny under $200.00.

        A criminal complaint was filed against Kelmendi on June 18, 2014.

The case did not proceed to trial, but was resolved on July 17, 2015, when

Kelmendi paid restitution. Kelmendi maintains that he did not steal the

electric meters.

                               LAW AND ANALYSIS

   I.     Standard of Review

        Defendants seek dismissal of Plaintiff’s amended complaint pursuant

to Federal Rules of Civil Procedure 12(b)(6) and 56. A court confronted

with a motion to dismiss under Rule 12(b)(6) must construe the complaint

in favor of the plaintiff, accept the allegations of the complaint as true, and

determine whether the plaintiff's factual allegations present plausible

claims. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554-56 (2007).

“[N]aked assertions devoid of further factual enhancement” and

“unadorned, the-defendant-unlawfully-harmed-me accusation[s]” are

insufficient to “state a claim to relief that is plausible on its face.” Ashcroft


                                         -4-
v. Iqbal, 556 U.S. 662, 678 (2009). The complaint need not contain

“detailed” factual allegations, but its “factual allegations must be enough to

raise a right to relief above the speculative level on the assumption that all

of the allegations in the complaint are true.” Ass’n of Cleveland Fire

Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007).

      A court may grant summary judgment pursuant to Rule 56 “if the

pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a

matter of law.” Williams v. Mehra, 186 F.3d 685, 689 (6th Cir. 1999) (en

banc) (citing Fed. R. Civ. P. 56(c)). The standard for determining whether

summary judgment is appropriate is “‘whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.’” Amway Distrib.

Benefits Ass’n v. Northfield Ins. Co., 323 F.3d 386, 390 (6th Cir. 2003)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)).

Mere allegations or denials in the non-movant’s pleadings will not meet this

burden, nor will a mere scintilla of evidence supporting the non-moving

party. Anderson, 477 U.S. at 248, 252. There must instead be evidence

from which a jury could reasonably find for the non-movant. McLean v.


                                       -5-
988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000) (citing Anderson,

477 U.S. at 252). The evidence and all reasonable inferences must be

construed in the light most favorable to the non-moving party. Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

Redding v. St. Eward, 241 F.3d 530, 532 (6th Cir. 2001).

   II.      Claim against Walsh

         The amended complaint is devoid of factual allegations of

wrongdoing against Walsh and does not set forth a legal claim against her.

At a status conference with the court on November 6, 2018, this deficiency

was addressed. The court permitted Plaintiff to amend his complaint by

November 20, 2018. Doc. 45. The court cautioned Plaintiff that “[f]urther

requests to amend will not be granted.” Id. Plaintiff did not file an

amended complaint.

         In his response brief, Plaintiff argues that his complaint adequately

pleads that Walsh made materially false statements or omissions in

obtaining the arrest warrant. Doc. 49 at 8. Plaintiff contends that Walsh

did not answer his calls and conducted a “sham investigation,” thus

creating a misleading warrant application. Id. Contrary to Plaintiff’s

argument, the complaint contains no such allegations. See Doc. 41.

Rather, the complaint contends that Pacito and Klein-Knecht made false


                                         -6-
accusations, which were pursued by Walsh. Id. at ¶ 17. Although Plaintiff

states that Walsh violated his constitutional rights, he provides no factual

basis for these allegations in the complaint. Plaintiff’s bare allegations are

insufficient to survive a Rule 12(b)(6) motion.

      To the extent Plaintiff again seeks to amend his complaint, leave is

denied. The court has permitted Plaintiff repeated opportunities to state a

viable constitutional claim. Moreover, it is clear that any attempt to amend

would be futile. See Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417,

420 (6th Cir. 2000) (“A proposed amendment is futile if the amendment

could not withstand a Rule 12(b)(6) motion to dismiss.”).

      Based upon his response, Plaintiff appears to assert that he can state

a false arrest or malicious prosecution claim under the Fourth Amendment

against Walsh. Both claims require a showing that “there is no probable

cause to justify an arrest or a prosecution.” Voyticky v. Village of

Timberlake, Ohio, 412 F.3d 669, 675, 677 (6th Cir. 2005). “A police officer

violates a suspect’s clearly established right to freedom from malicious

prosecution under the Fourth Amendment ‘only when his deliberate or

reckless falsehoods result in arrest and prosecution without probable

cause.’” Johnson v. Moseley, 790 F.3d 649, 655 (6th Cir. 2015) (citation

omitted). “[E]ven false testimony is not actionable as malicious prosecution


                                       -7-
unless deliberate—i.e., given with knowledge of, or reckless disregard for,

its falsity. ‘Allegations of negligence or innocent mistake are insufficient.’”

Id. (quoting Franks v. Delaware, 438 U.S. 154, 171 (1978)).

      Here, Plaintiff has not alleged that Walsh lacked probable cause to

seek a warrant against him. Nor has he alleged that Walsh made false

statements or intentional omissions that were material to a finding of

probable cause. See Sykes v. Anderson, 625 F.3d 294, 305 (6th Cir. 2010).

These deficiencies are fatal to Plaintiff’s proposed false arrest and

malicious prosecution claims. See id. at 305, 310-11 (both false arrest and

malicious prosecution claims require showing of lack probable cause).

      Further, it is undisputed that Walsh relied upon an eyewitness

statement as the basis for the warrant. “[A]n eye witness’ statement that he

or she saw a crime committed or was the victim of a crime is generally

sufficient to establish probable cause.” United States v. Shaw, 464 F.3d

615, 623 (6th Cir. 2006) (citation omitted). At most, Plaintiff alleges that

Walsh’s investigation was not sufficiently thorough, which does not rise to

the level of a constitutional violation. A failure “to conduct a proper

investigation . . . amounts to no more than a charge of negligence or

innocent mistake, not the sort of ‘deliberate or reckless falsehood’ or

otherwise blameworthy conduct required to make out a valid malicious


                                        -8-
prosecution claim.” Johnson, 790 F.3d at 656 (citation omitted). See also

Ahlers v. Schebil, 188 F.3d 365, 371 (6th Cir. 1999) (“Once probable cause

is established, an officer is under no duty to investigate further or to look for

additional evidence which may exculpate the accused.”). Accordingly,

Plaintiff’s claim against Walsh is dismissed.

   III.      Claim against Shelby Township

          Plaintiff also alleges a municipal liability claim against Shelby

Township. Doc. 41 at ¶¶ 28-32. A municipality may be liable for an

individual’s constitutional violation when a municipal policy or custom is the

moving force behind the violation. See Monell v. Dept. of Social Servs. of

the City of New York, 436 U.S. 658, 690 (1978). “For municipal liability to

exist, however, a constitutional violation must take place.” Voyticky, 412

F.3d at 679. Because Plaintiff has not properly alleged or supported a

constitutional claim against Walsh, his municipal liability claim against

Shelby Township must likewise be dismissed.

   IV.       Sanctions

          Defendants seek sanctions against Plaintiff and his attorney pursuant

to Rule 11, 28 U.S.C. § 1927, and 42 U.S.C. § 1988. Each provision

essentially requires the court to find that a party has unreasonably

presented a frivolous claim in order to impose sanctions. Rule 11 requires


                                           -9-
a party presenting a pleading to the court to certify that it is not being

presented for an improper purpose and that it is not frivolous. Fed. R. Civ.

P. 11(b). “Rule 11 sanctions are appropriate when the district court

determines that an attorney’s conduct is not ‘reasonable under the

circumstances.’” Tahfs v. Proctor, 316 F.3d 584, 594 (6th Cir. 2003).

      An attorney “who so multiplies the proceedings in any case

unreasonably and vexatiously may be required by the court to satisfy

personally the excess costs, expenses, and attorneys’ fees reasonably

incurred because of such conduct” under 28 U.S.C. § 1927. See Wilson-

Simmons v. Lake Cty. Sheriff’s Dep’t, 207 F.3d 818, 824 (6th Cir. 2000)

(sanctions under § 1927 appropriate when attorney knows or reasonably

should know claim is frivolous).

      Under § 1988, the court may award attorney’s fees to a prevailing

defendant. However, “[a]n award of attorney fees against a losing plaintiff

in a civil rights action is an extreme sanction, and must be limited to truly

egregious cases of misconduct. . . . A prevailing defendant should only

recover upon a finding by the district court that the plaintiff's action was

frivolous, unreasonable, or without foundation, even though not brought in

subjective bad faith.” Tahfs, 316 F.3d at 596 (citation omitted).




                                       - 10 -
      Although the court finds that Plaintiff did not adequately plead his

claims, the court does not find that Plaintiff’s claims are so frivolous or that

counsel’s conduct is so egregious as to warrant sanctions under Rule 11, §

1927, or § 1988. The court is mindful that Defendant’s motion was brought

in part pursuant to Rule 12(b)(6), and that “as a general proposition, a

district court should be hesitant to determine that a party’s complaint is in

violation of Rule 11(b) when the suit is dismissed pursuant to Rule 12(b)(6)

and there is nothing before the court, save the bare allegations of the

complaint.” Tahfs, 316 F.3d at 594; see also id. at 596 (“Much of what we

have said with regard to the Rule 11 basis for awarding fees as a sanction

applies here [to § 1988], although the criteria for the bases are not

identical.”). The court is not inclined to grant Defendants’ motion for

sanctions at this stage of the proceedings.

                                CONCLUSION

      IT IS HEREBY ORDERED that Defendants’ motion to dismiss (Doc.

47) is GRANTED.

      IT IS FURTHER ORDERED that Defendants’ motion for sanctions

(Doc. 48) is DENIED.

Dated: May 30, 2019
                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE
                                       - 11 -
               CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
     May 30, 2019, by electronic and/or ordinary mail.

                   s/Marcia Beauchemin
                       Deputy Clerk




                           - 12 -
